Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 23, 2014

The Court of Appeals hereby passes the following order:

A15D0170. BARRY NEIL STRAUS et al. v. RENASANT BANK, SUCCESSOR
    IN INTEREST TO CRESCENT BANK & TRUST COMPANY.

      Renasant Bank filed suit against Barry Neil Straus, Denise Hutchinson Straus,
and the Straus Family Limited Partnership. Following a discovery dispute, the trial
court struck the defendants’ answer and entered judgment in favor of Resanant Bank.
The defendants then filed this application for discretionary appeal.
      The superior court’s order appears to be final, and no provision of OCGA § 5-
6-35 (a) appears to apply. Therefore, the order is subject to direct appeal. Ordinarily,
we will grant a timely application when the lower court’s order is subject to direct
appeal. See OCGA § 5-6-35 (j). In this case, however, it appears that the defendants
have already filed a notice of appeal from the trial court’s order. Accordingly, this
application is superfluous, and it is therefore DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             12/23/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.